PER CURIAM.
Appellant challenges his judgment and sentence for attempted second degree murder. We affirm appellant’s conviction without discussion. However, because the offense occurred on October 28, 1995, and appellant’s sentence was imposed pursuant to the 1995 sentencing guidelines, we remand this case to the trial court for reconsideration of the sentence imposed. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
Affirmed; remanded for reconsideration.
CAMPBELL, A.C.J., and FULMER and SALCINES, JJ., Concur.